DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on August 6, 2021, amendments to the claims have been acknowledged. Claims 4,9,16 and 20 are cancelled by applicant. New claims 21 through 24 have been added.  The 35 U.S.C. 112(a) rejection over Claims 1 and 14 has been withdrawn due to explanation provided by applicant. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2-3, 5, 10-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Hoshino et al., (JP2017117574, using EPO Machine translations for citations ), and further in view of  Park et al., (US 20130252047).
Regarding claims 1,13, and 21, Hoshino discloses a power storage device that includes a power storage element 10  having an external terminal 13, and a pair of terminal members 30 adjacent to the power storage device and a module terminal 61 [0031]-[0032]. See figure 1, pair of terminal member 30 are disposed on opposing sides of the plurality of power storage elements 10, the storage elements 10 are disposed between the terminal members 30 (CLAIM 13), the external terminals 13 protrudes from each of the storage elements 10.  Hoshino further discloses a conductive member 62 electrically connecting the module terminal 61 and the cell [0058]. Module terminal 61 reads on the claimed overall electrode. Hoshino further discloses a terminal cover 64 that covers the module terminal 61 [0058], see figures 5 and 6 the cover 64 is removable.   See figures 9 and 10, the module terminal 61 (overall electrode) is bolt shaped and protrudes outwardly from the terminal members along the first direction. 
Hoshino does not disclose an overall terminal which is electrically terminated from the overall electrode and is electrically connected to the overall electrode by a conductive member, wherein the overall terminal protrudes from one of the pair of terminal members.  Park discloses a battery module 100 that includes bus bars 140 that electrically connect a plurality of unit cells 130 and detection terminals 180 that are electrically connected to the bus bars 140 (Park: [0027]).  Park further discloses the detection terminal 180 measure a voltage of each of the unit cell modules or may be used for directly supplying power charge to the unit cells by being  (CLAIM 1) Modified Hoshino further discloses bus bar 5 is a thin plate-like member [0057].  The conductive member 62/262 is connected to the bus bar 52/5 [0076].   See figure (CLAIMS 21) 
Regarding claim 2, modified Hoshino discloses all of the limitations as set forth above in claim 1. Modified  Hoshino further discloses see figure 1, 6 the conductive member 62 including bus bars 5 is detachably mounted  on the overall electrode (module terminal 61)  and overall terminal (terminal 180 taught by Park ). Modified Hoshino further discloses the power storage device switchable between a first state where the overall electrode and the overall terminal are electrically connected with each other by the conductive member 62 via the bus bars and a second state where the overall electrode and the overall terminal are not electrically connected with each other (the bus bars are not attached and the terminal and electrode will not be electrically connected). (CLAIM 2) 
Regarding claim 3, modified Hoshino discloses all of the limitations as set forth above in claim 1. Modified Hoshino further discloses see figures 1, 9 and 10 the overall electrode module terminal 61protrudes from one of the pair of terminal members 30 in an opposite direction that one of the pair of terminal members covers the power storage devices.  It would have been (CLAIM 3)
Regarding claim 5, modified Hoshino discloses all of the limitations as set forth above in claim 1. Modified Hoshino further discloses the base portion 63 fixed to the terminal member [0009] the conductive member and the base portion are tightly fastened to the terminal member whereby the conductive member [0010], the base portions hold and supports the conductive member [0058]. See figure 29, the base portion is disposed between the one pair of terminal members 30 and the conductive member 62. (CLAIM 5)
Regarding claim 10, modified Hoshino discloses all of the limitations as set forth above in claim 1.Modifed Hoshino further discloses see  figures 5 and 6 a cover member 64 that cover the module terminal 61. Modified Hoshino does not disclose a cover which covers the electrode covered by the cover member and the one pair of terminal members. It would have been obvious to one having ordinary skill in the art to add an additional cover which covers the electrode in order to further protect the electrode. (CLAIM 10)
Regarding claim 11, modified Hoshino discloses all of the limitations as set forth above in claim 1.Modifed Hoshino further discloses see figures 1 and 5 the over member 64 covers the  overall electrode 61 in a direction that one of the pair of terminal members covers the plurality of storage devices.  (CLAIM 11)
Regarding claim 12, modified Hoshino discloses all of the limitations as set forth above in claim 1. Modified Hoshino does not explicitly disclose the electricity is not outputted from the overall terminal 180 when the power device is not used.  However, modified Hoshino discloses (CLAIM 12)
Claims 14,15 and 24  are rejected under 35 U.S.C. 103 as being unpatentable over  Hoshino et al., (JP2017117574, using EPO Machine translations for citations ), and further in view of  Park et al., (US 20130252047).
Regarding claims 14 and 24, Hoshino discloses a power storage device that includes a power storage element 10  having an external terminal 13, and a pair of terminal members 30 adjacent to the power storage device and a module terminal 61 [0031]-[0032]. See figure 1, pair of terminal member 30 are disposed on opposing sides of the plurality of power storage elements 10, the storage elements 10 are disposed between the terminal members 30 , the external terminals 13 protrudes from each of the storage elements 10.  Hoshino further discloses a conductive member 62 electrically connecting the module terminal 61 and the cell [0058]. Module terminal 61 reads on the claimed overall electrode. Hoshino further discloses a terminal cover 64 that covers the module terminal 61 [0058], see figures 5 and 6 the cover 64 is removable.   See figures 9 and 10, the module terminal 61 (overall electrode) is bolt shaped and protrudes outwardly from the terminal members along the first direction. 
Hoshino does not disclose an overall terminal which is electrically terminated from the overall electrode and is electrically connected to the overall electrode by a conductive member, wherein the overall terminal protrudes from one of the pair of terminal members.  Park discloses a battery module 100 that includes bus bars 140 that electrically connect a plurality of unit cells 
Modified Hoshino further discloses a common terminal base (terminal block 6) [0058], see figure 6 the terminal 61 is surrounded by the terminal block. Modified Hoshino does not disclose the overall terminal 180 is surrounded by the common terminal base 6, however the overall terminal 180 (taught by Park) is connected to the overall electrode 61, and it would have been obvious to one having ordinary skill in the art to have the terminal block 6 (common terminal base) surround the terminal 180 in order to cover and protect the overall terminal.  (CLAIM 14 ) Modified Hoshino further discloses side wall portion 6321 of terminal block 6 [066], see figure 9. (CLAIM 24)
Regarding claim 15, modified Hoshino discloses all of the limitations as set forth above in claim 14. Modified Hoshino further discloses in figures 5 and 6 a cover member 64 that covers the module terminal 61. Modified Hoshino does not disclose a cover that covers the overall in a direction that one of the pair of terminal members covers the plurality of energy storage (CLAIM 15)

    PNG
    media_image1.png
    494
    630
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    692
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    627
    896
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    655
    982
    media_image4.png
    Greyscale

Hoshino et al. 
Allowable Subject Matter
Claims 6-8, 17-19 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement  of reasons for the indication of allowable subject matter: 
With regard to Claim 6, the prior art made of record do not teach or fairly suggest the energy storage apparatus of claim 5, wherein the overall electrode comprises: a plate like member attached to the base portion; a head portion attached to the plate-like member; and a threaded portion attached to the head portion and protruding from the plate-like member. 
With regard to claim 7, the prior art made of record does not teach or fairly suggest the energy storage apparatus of claim 6, wherein the head portion is disposed between the base portion and the plate- like member, and wherein the threaded portion protrudes from the plate-
With regard to claim 8, the prior art made of record does not teach or fairly suggest the energy storage apparatus of claim 6, wherein the base portion includes first side wall portions which opposedly face each other such that the threaded portion and the overall terminal are positioned between the first side wall portions, wherein the base portion further includes second side wall portions which opposedly face each other and are disposed between the first side wall portion, and wherein the threaded portion and the overall terminal are positioned between the second side wall portions. 
With regard to claim 17, the prior art made of record does not teach or fairly suggest the energy storage apparatus of claim 1, further comprises a base portion disposed between the one of the pair of terminal members and the overall terminal, wherein the overall electrode comprises: a plate like member attached to the base portion; a head portion attached to the plate-like member; and a threaded portion attached to the head portion and protruding from the plate-like member. 
With regard to claim 18, the prior art made of record does not teach or fairly suggest the energy storage apparatus of claim 17, wherein the head portion is disposed between the base portion and the plate- like member, and wherein the threaded portion protrudes from the plate-like member in an opposite direction to a direction that the one of the pair of terminal members covers the plurality of energy storage devices. 
With regard to claim 19, the prior art made of record does not teach or fairly suggest the energy storage apparatus of claim 17, wherein the base portion includes first side wall portions which opposedly face each other such that the threaded portion and the overall terminal are 
With regard to claim 22, the prior art made of record does not teach or fairly suggest  the energy storage device of claim 21, wherein the bus bar includes a through hole, at least one of the overall electrode and the overall terminal passing through the through hole. 
With regard to claim 23, the prior art made of record does not teach or fairly suggest the energy storage device of claim 22, wherein the bus bar is arranged over the overall electrode and the overall terminal and from an outside of the first direction. 
Response to Arguments
Applicant’s arguments, filed August 6, 2021, have been fully considered and are persuasive.  The 35 U.S.C. 103 as being unpatentable over Kim et al and further in view of Hoshino et al. has been withdrawn.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722